Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2019, 4/8/2021 and 10/25/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102011075889A1 (hereinafter D1).
D1 discloses a screw element of a ball screw mechanism, comprising a lead screw (1), which is joined at an axial end to a rod element (3), wherein the lead screw  and the rod element are integrally bonded to each other by a friction welding process (Paragraph [0007] lines 1-2 ) and wherein the lead screw prior to performing the friction welding process has an annular groove running around the circumferential direction at its end face (11) facing the rod element; wherein the annular groove has a V-shape (see Fig. 2, the groove 11 is considered “V-shaped”) in the radial cross section, wherein the radial thickness of the annular groove increases (see Fig. 2, the depth of the groove, when compared to the outer diameter of the screw is considered the “radial thickness” and it increases to a maximum “thickness” toward the end face) toward the end face (8); wherein the rod element has a diameter (see Fig. 2) at its end facing toward the lead screw which is less than or equal to (see Fig. 2, diameters are equal) the an inner diameter of the annular groove at the end face; wherein the space of the annular groove existing prior to the friction welding process is at least partly filled (see reference numeral 13 in Fig. 2) with the material of the lead screw and/or with the material of the rod element after performing the friction welding process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Holko (USPN 4,333,670).
D1 discloses the claimed invention except for the rod element (3) consists essentially of stainless steel that has a carbon content of less than 1.2%.
The selection of a known material suitable for a particular intended use is within the level of ordinary skill in the art.
Holko discloses friction welded components made from 304H stainless steel (Column 1, line 60 – 304H stainless is known in the art to have a carbon content less than or equal to 1%).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the screw element of D1 to have a rod made from stainless steel having a carbon content of less than 1.2%, in order to provide a high strength corrosion resistant rod.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Meintschel et al. (US 2003/0006542 A1).
D1 discloses the claimed invention except for the lead screw consists essentially of hardened steel, in particular 16MnCr5.
The selection of a known material suitable for a particular intended use is within the level of ordinary skill in the art.
Meintschel discloses friction welded components made from hardened steel of the alloy 16MnCr5 (Paragraph [0007]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the screw element of D1 to be made from 16MnCr5, as the material is commercially available and suitable for use in screw mechanisms. 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Gates et al. (USPN 7,743,757).
D1 discloses the claimed invention except for the screw element is part of an exhaust gas recirculation system of a motor vehicle, or that the rod element is connected to a valve of the exhaust gas recirculation system and activates it.
Gates discloses ball screw actuators (column 3, lines 12-25) for activating valves in an exhaust gas recirculation system of a motor vehicle.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the screw element of D1 to be used in an exhaust gas recirculation system to actuate a valve, as the selection of a suitable intended use for a mechanical device is within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658